Order, Supreme Court, New York County (Herbert Altman, J.), entered on or about August 7, 1997, which denied defendant’s motion made pursuant to CPL 440.10 to vacate a judgment (same court and Justice), rendered December 11, 1987, convicting defendant of murder in the second degree and sentencing her to a term of 16 years to life, unanimously affirmed.
The motion to vacate was properly denied. The record supports the court’s detailed findings and its conclusion that defendant received effective assistance of trial counsel. Each of *289trial counsel’s alleged deficiencies in his conduct of defendant’s extreme emotional disturbance defense (see, Penal Law § 125.25 [1] [a]) had a plausible strategic explanation, and, in any event, these deficiencies could not have deprived defendant of a fair trial (see, People v Benevento, 91 NY2d 708). The motion was properly denied without an evidentiary hearing (see, People v Satterfield, 66 NY2d 796, 799) because trial counsel, the only person who could have provided any material information not already before the motion court, was deceased. We have considered and rejected defendant’s remaining arguments. Concur — Rosenberger, J. P., Nardelli, Lerner and Saxe, JJ.